DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 04/21/2022. New claim 20 has been added. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 04/21/2022 has been entered. In light of the amendments to the claims, the objections to claims 2 and 7 and the rejections of claims 1-5 and 18 under 35 U.S.C. 101 have been overcome. Accordingly, these objections and rejections have been withdrawn.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. 101:
On page 12 of the remarks, applicant has argued that the rejections of claims 1-5 and 18 under 35 U.S.C. 101 should be withdrawn in light of the amendments to the claims. The examiner agrees with this, but notes that in light of the amendments to the claims, claims 6-14 and 16-17 are now rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. The examiner respectfully suggests making further amendments to claim 6 to specify that “the road resource from the one or more road resources comprises an available-road set of the first vehicle.”
	Regarding claim rejections under 35 U.S.C. 103:
Applicant’s arguments on pages 13-15 of the remarks regarding the rejections of claims 1, 6, and 18-19 are moot in view of the new grounds of rejection under the combination of Witt, Ramasamy, and Kan et al. (US 2017/0154394 A1), which are necessitated by applicant’s amendments.
Claim Objections
Claims 1, 6, and 18-20 are objected to because of the following informalities:
In the sixth paragraph of claim 1, in the fourth paragraph of claim 6, in the eighth paragraph of claim 18, and in the sixth paragraph of claim 19, the phrase “corresponding the one or more road resources” should be replaced with “corresponding to the one or more road resources.”
In the first paragraph of claim 20, the phrase “second timepoint for a destination of the first, and a third timepoint” should be replaced with “second timepoint for a destination of the first vehicle, and a third timepoint.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 6:
Step 1: Claim 6 is directed towards a vehicle right-of-way management method (i.e., a process).
Step 2A, prong 1: Claim 6 recites the abstract concept of managing right-of-way levels for vehicles. This abstract idea is described at least in claim 6 by the mental process step of using a road resource from the one or more road resources that is scheduled by the management device according to the right-of-way level of the first vehicle. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally using a road resource from the one or more road resources that is scheduled by the management device. Note that this interpretation is based on ¶¶ 62-63 of the instant specification, which appear to define the step to include determining an available-road set based on a mapping relationship and a right-of-way level, which could be performed in the human mind with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 6 recites steps of receiving a right-of-way instruction message and receiving an available-road set of the first vehicle. These steps are considered insignificant extra-solution activity, as they simply gather data necessary to perform the abstract idea. Similarly, the recited step of sending time constraint information to the management device is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering and data output wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 6 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 6 is not patent-eligible.
Regarding claims 7-14 and 16-17:
Dependent claims 7-14 and 16-17 only recite limitations further defining the mental process and recite further data gathering (i.e., receiving a road use allocation message, receiving a road use priority examination message sent by the management device or the second vehicle, receiving a road use priority notification message, obtaining a right-of-way level of the second vehicle, and receiving a right-of-way alarm message sent by another traffic participating entity in the ITS) and data output (i.e., sending a right-of-way application message to the management device, sending a function update application message to the management device, sending a road use application message, sending a road use priority application message to the management device or the second vehicle, sending a right-of-way notification message to another traffic participating entity in the ITS). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 7-14 and 16-17 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US-2017/0301233-A1), hereinafter Witt, in view of Ramasamy (US 2017/0276492 A1), and further in view of Kan et al. (US 2017/0154394 A1), hereinafter Kan.
Regarding claim 1:
	Witt discloses the following limitations:
A vehicle right-of-way management method, applied to a management device in an Intelligent Transportation System (ITS).” (See at least Witt ¶ 38 and 44, which disclose a system capable of executing a traffic management policy to determine priorities of vehicles in the traffic system.)
“wherein the ITS includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least Witt ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” and the “central controller” read on the “ITS” and the “management device” recited in the claim limitation, respectively.)
“wherein the right-of-way level of the first vehicle comprises a right-of-way level that the management device allows the first vehicle to use in the ITS.” (See at least Witt ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and wherein the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least Witt ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“scheduling, by the management device, a road resource from the one or more road resources for the first vehicle according to the right-of-way level of the first vehicle.” (See at least Witt ¶¶ 52-53, 64, and FIG. 2, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.” For example, “the system 100 may communicate the determined priorities to one or more traffic signals 112 provided within the road network 106.” FIG. 2 illustrates the junction consisting of intersecting roads.)
“and sending, by the management device to the first vehicle, the road resource to be used by the first vehicle.” (See at least Witt -¶¶ 15-18 and 57, which disclose that a vehicle in the system contains a “communication device” which is “configured to receive a priority of the vehicle from the vehicle prioritization system.” These paragraphs also disclose that when a “lower priority vehicle 2 receives the communication indicating that it has lower priority than another vehicle 2 at the junction, the vehicle 2 may be controlled, e.g. autonomously controlled, to give right of way to the vehicle 2 with higher priority. The lower priority vehicle 2 may communicate to the vehicle 2 with higher priority that it is giving right of way to the higher priority vehicle 2.”)
The following limitations are not specifically disclosed by Witt, but are taught by Ramasamy:
The use of a right-of-way level. (See at least Ramasamy ¶ 26, which discloses using “different levels of priority. For example, two priority levels may be used—a high priority and a low priority—though in other examples three or more priority levels may be used. In some examples, a “no priority” level may be used. Such a priority level may be used to exclude access to a particular lane or road for a particular vehicle.”)
“determining, by the management device, a function of a first vehicle, wherein the function of the first vehicle comprises one or more of an emergency function of the first vehicle, a public function of the first vehicle, or a dedicated function of the first vehicle.” (See at least Ramasamy ¶¶ 14 and 29, which disclose that “an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance.”)
“obtaining, by the management device, a mapping relationship, wherein the mapping relationship indicates a corresponding right-of-way level of the first vehicle with respect to the function of the first vehicle, and the mapping relationship dynamically changes based on real-time information in the ITS.” (See at least Ramasamy ¶ 29 and 50, which discloses that certain “factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode.” Further, “In some examples, the lane assignment system 480 may not maintain pre-assigned specific driving modes to lanes, but instead, may dynamically assign vehicles to lanes based on existing traffic conditions and the priorities of vehicles travelling on the road.” This demonstrates that there is an equivalent to the claimed dynamic “mapping relationship” which is used to determine the priority level based on the function of the vehicle. The relationship could be as simple as assigning any vehicles with an emergency function a high priority, or the relationship could become more complicated by considering other factors in addition to the vehicle function.)
“determining, by a management device, a right-of-way level of the first vehicle according to the function of the first vehicle and the mapping relationship.” (See at least Ramasamy ¶¶ 2 and 29, which disclose that certain “factors, such as those discussed above, may be employed to determine a priority as well. These other factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode. Some factors may affect a priority more or less depending on various conditions.”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the limitation that “the function of the first vehicle comprises one or more of an emergency function of the first vehicle, a public function of the first vehicle, or a dedicated function of the first vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “emergency function” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt by determining a priority level of a vehicle based on the function of the vehicle as taught by Ramasamy, because “In some examples, emergency vehicles, such as police or fire vehicles or ambulances, may travel on a road while responding to a distress call… Such information may be employed to assign the emergency vehicle to a lane of travel, and to assign other vehicles to other lanes on the road instead of assigning the emergency vehicle to varying lanes as it travels through traffic.” (See at least Ramasamy ¶ 38.)
The combination of Witt and Ramasamy does not specifically disclose scheduling the road resource “by: receiving time constraint information in the one or more road resources for the first vehicle, wherein the time constraint information comprises a time coordinate sequence of the first vehicle corresponding the one or more road resources; and determining an available road-set of the first vehicle based on the time coordinate sequence of the first vehicle and the one or more road resources.” However, Kan does teach these limitations. (See at least Kan ¶ 7: “the method comprising: receiving, at the processor, trip data comprising at least in part a start waypoint, a start time interval, an end waypoint, and an end time interval, the start and end waypoints each comprising at least a geographic location; receiving, at the processor, one or more driver hours-of-service rules, wherein the driver hours-of-service rules represent one or more constraints on a schedule of driving activities… generating, with the processor, one or more route plans based at least in part on the received trip data, each route plan comprising one or more route segments, each route segment comprising at least in part a route segment start location and a route segment end location, wherein the one or more route segments comprise a path, at least, connecting the start waypoint to the end waypoint; generating, with the processor, one or more trip schedules for each generated route plan, each trip schedule comprising at least in part one or more driving segments, each driving segment corresponding to a driving activity and comprising a driving segment start time and a driving segment end time.” The “constraints on a schedule of driving activities” read on the claimed “time constraint information,” and the string of segments with their associated start times and end times read on the claimed “time coordinate sequence.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Witt in combination with Ramasamy by constructing the route plan based on time constraint information as taught by Kan, because “Currently drivers may rely on pen-and-paper calculations to plan routes that are compliant with hours-of-service regulations. They may use rule of thumb approaches to estimate when to plan breaks or make stop-overs. Existing computerized route planning tools generate route maps between destinations, and may incorporate constraints on the start time or the arrival time, but do not address the full set of constraints imposed by hours-of-service rules, or other driver objectives.” The teaching of Kan serves to alleviate these issues. (See at least Kan ¶ 5.)
Regarding claim 2:
Witt in combination with Ramasamy and Kan discloses the “method according to claim 1,” and Ramasamy further discloses the following limitations:
“wherein the emergency function of the first vehicle comprises a use of the first vehicle as an ambulance or a firefighter vehicle.” (See at least Ramasamy ¶ 26, which discloses that “Priority may be based on any number of factors, including a driving mode of the vehicle, a type of vehicle (e.g., car, truck, motorcycle, bicycle, ambulance, police car, etc.), an emergency status of the vehicle (e.g., responding to a fire, responding to an accident, in pursuit of a criminal, etc.)…”)
“wherein the public function of the first vehicle comprises a use of the first vehicle as a bus or a school bus.” (See at least Ramasamy ¶ 46, which discloses that “the lane assignment server 482 may access lane information indicating lanes having differing speed limits or lane restrictions, such as high-occupancy vehicle lanes, emergency vehicle only lanes, bus or taxi-only lanes, etc.”)
“and wherein the dedicated function of the first vehicle comprises a use of the first vehicle as a private car or a taxi.” (See at least Ramasamy ¶ 46, which discloses that “the lane assignment server 482 may access lane information indicating lanes having differing speed limits or lane restrictions, such as high-occupancy vehicle lanes, emergency vehicle only lanes, bus or taxi-only lanes, etc.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by determining a priority level of a vehicle based on the function of the vehicle as taught by Ramasamy, because “In some examples, emergency vehicles, such as police or fire vehicles or ambulances, may travel on a road while responding to a distress call… Such information may be employed to assign the emergency vehicle to a lane of travel, and to assign other vehicles to other lanes on the road instead of assigning the emergency vehicle to varying lanes as it travels through traffic.” Additionally, it may be necessary to consider whether certain lanes have “differing speed limits or lane restrictions, such as high-occupancy vehicle lanes, emergency vehicle only lanes, bus or taxi-only lanes, etc.” (See at least Ramasamy ¶¶ 38 and 46.)
Regarding claim 5:
Witt in combination with Ramasamy and Kan discloses the “method according to claim 1,” and Ramasamy further discloses the following limitations:
“updating the function of the first vehicle to an updated function.” (See at least Ramasamy ¶¶ 12 and 26, which disclose that “As the car navigates along the road, it monitors its own status, e.g., the driving mode or the status of its brakes or tires, and receives information from other vehicles on the road, such as via vehicle-to-vehicle (‘V2V’), vehicle-to-infrastructure (‘V2I’), or vehicle-to-vehicle-by-LTE (‘V2X’) communication.” The system continually monitors a number of factors related to each vehicle such as “an emergency status of the vehicle (e.g., responding to a fire, responding to an accident, in pursuit of a criminal, etc.).”)
“updating the right-of-way level of the first vehicle to an updated right-of-way level according to the updated function.” (See at least Ramasamy ¶¶ 12 and 29, which discloses that “For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by continually monitoring the function of the vehicles and updating their priority levels as taught by Ramasamy, because this allows the system to be aware of “an emergency status of the vehicle (e.g., responding to a fire, responding to an accident, in pursuit of a criminal, etc.)” and respond accordingly. “Such a process may cause most or all of the vehicles having the same priority level to migrate to a single lane, which may allow for more efficient use of the lane, and potentially to avoid vehicles operating at a different priority level interfering with each other.” (See at least Ramasamy ¶¶ 26 and 66.)
Regarding claim 6:
	Witt discloses the following limitations:
“A vehicle right-of-way management method, applied to a first vehicle in an Intelligent Transportation System (ITS).” (See at least Witt ¶ 38 and 44, which disclose a system capable of executing a traffic management policy to determine priorities of vehicles in the traffic system.)
“receiving a right-of-way instruction message sent by a management device… wherein the right-of-way instruction message comprises a right-of-way level of the first vehicle.” (See at least Witt ¶¶ 52 and 64, which disclose that the “infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles.”)
“wherein the ITS includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least Witt ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” and the “central controller” read on the “ITS” and the “management device” recited in the claim limitation, respectively.)
“and is used to instruct the first vehicle to use the right-of-way level of the first vehicle.” (See at least Witt ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and wherein the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least Witt ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“using a road resource from the one or more road resources that is scheduled by the management device according to the right-of-way level of the first vehicle.” (See at least Witt ¶¶ 52 and 64: “The infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles 2.” Further, “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“wherein the road resource from the one or more road resources is scheduled.” (See at least Witt ¶¶ 52-53, which disclose that “The system 100 may control the operation of the traffic signals 112 provided at a junction in order to prioritize the movement of vehicles 2 having a higher priority over vehicles 2 having a lower priority.”)
The following limitations are not specifically disclosed by Witt, but are taught by Ramasamy:
The use of a right-of-way level. (See at least Ramasamy ¶ 26, which discloses using “different levels of priority. For example, two priority levels may be used—a high priority and a low priority—though in other examples three or more priority levels may be used. In some examples, a “no priority” level may be used. Such a priority level may be used to exclude access to a particular lane or road for a particular vehicle.”)
“wherein the right-of-way level of the first vehicle is determined by the management device according to a function of the first vehicle and a mapping relationship.” (See at least Ramasamy ¶¶ 2 and 29, which disclose “accessing vehicle information of at least one vehicle, the vehicle information including a priority level of a plurality of priority levels associated with each of the at least one vehicle; accessing lane information associated with a road, the lane information comprising information corresponding to at least two lanes of travel in a direction; and assigning at least one of the at least one vehicle to a lane of travel on the road based at least in part on the vehicle information and the lane information.” These paragraphs also disclose that certain “factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors.” This demonstrates that there is an equivalent to the claimed “mapping relationship” which is used to determine the priority level based on the function of the vehicle.)
“and wherein the function of the first vehicle comprises one or more of an emergency function of the first vehicle, a public function of the first vehicle, or a dedicated function of the first vehicle.” (See at least Ramasamy ¶¶ 14 and 29, which disclose that “an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance.”)
“and the mapping relationship indicates a corresponding right-of-way level of the first vehicle with respect to the function of the first vehicle.” (See at least Ramasamy ¶ 29, which discloses that certain “factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode.” This demonstrates that there is an equivalent to the claimed “mapping relationship” which is used to determine the priority level based on the function of the vehicle. The relationship could be as simple as assigning any vehicles with an emergency function a high priority, or the relationship could become more complicated by considering other factors in addition to the vehicle function.)
Note that under the broadest reasonable interpretation (BRI) of claim 6, consistent with the specification, the limitation that “the function of the first vehicle comprises one or more of an emergency function of the first vehicle, a public function of the first vehicle, or a dedicated function of the first vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “emergency function” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt by determining a priority level of a vehicle based on the function of the vehicle as taught by Ramasamy, because “In some examples, emergency vehicles, such as police or fire vehicles or ambulances, may travel on a road while responding to a distress call… Such information may be employed to assign the emergency vehicle to a lane of travel, and to assign other vehicles to other lanes on the road instead of assigning the emergency vehicle to varying lanes as it travels through traffic.” (See at least Ramasamy ¶ 38.)
The combination of Witt and Ramasamy does not specifically disclose that the road resource “is scheduled by: sending, to the management device, time constraint information in the one or more road resources for the first vehicle, wherein the time constraint information comprises a time coordinate sequence of the first vehicle corresponding the one or more road resources; and receiving, from the management device, an available road-set of the first vehicle determined based on the time coordinate sequence of the first vehicle and the one or more road resources.” However, Kan does teach these limitations. (See at least Kan ¶¶ 7 and 98: “the method comprising: receiving, at the processor, trip data comprising at least in part a start waypoint, a start time interval, an end waypoint, and an end time interval, the start and end waypoints each comprising at least a geographic location; receiving, at the processor, one or more driver hours-of-service rules, wherein the driver hours-of-service rules represent one or more constraints on a schedule of driving activities… generating, with the processor, one or more route plans based at least in part on the received trip data, each route plan comprising one or more route segments, each route segment comprising at least in part a route segment start location and a route segment end location, wherein the one or more route segments comprise a path, at least, connecting the start waypoint to the end waypoint; generating, with the processor, one or more trip schedules for each generated route plan, each trip schedule comprising at least in part one or more driving segments, each driving segment corresponding to a driving activity and comprising a driving segment start time and a driving segment end time.” Further, “The driver may be provided the trip schedule in any useable form and via any useful medium—including (without limitation) in electronic or hard copy formats, transmitted across one or more computer networks (including, without limitation, an extranet, internet, and/or the Internet), provided in electronic format as part of hardware assigned to the driver whether attached to or embedded in a vehicle or not.” The “constraints on a schedule of driving activities” read on the claimed “time constraint information,” and the string of segments with their associated start times and end times read on the claimed “time coordinate sequence.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Witt in combination with Ramasamy by constructing the route plan based on time constraint information as taught by Kan, because “Currently drivers may rely on pen-and-paper calculations to plan routes that are compliant with hours-of-service regulations. They may use rule of thumb approaches to estimate when to plan breaks or make stop-overs. Existing computerized route planning tools generate route maps between destinations, and may incorporate constraints on the start time or the arrival time, but do not address the full set of constraints imposed by hours-of-service rules, or other driver objectives.” The teaching of Kan serves to alleviate these issues. (See at least Kan ¶ 5.)
Regarding claim 7:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” and Ramasamy further discloses the following limitations:
“wherein the emergency function of the first vehicle comprises a use of the first vehicle as an ambulance or a firefighter vehicle.” (See at least Ramasamy ¶ 26, which discloses that “Priority may be based on any number of factors, including a driving mode of the vehicle, a type of vehicle (e.g., car, truck, motorcycle, bicycle, ambulance, police car, etc.), an emergency status of the vehicle (e.g., responding to a fire, responding to an accident, in pursuit of a criminal, etc.)…”)
“wherein the public function of the first vehicle comprises a use of the first vehicle as a bus or a school bus.” (See at least Ramasamy ¶ 46, which discloses that “the lane assignment server 482 may access lane information indicating lanes having differing speed limits or lane restrictions, such as high-occupancy vehicle lanes, emergency vehicle only lanes, bus or taxi-only lanes, etc.”)
“and wherein the dedicated function of the first vehicle comprises a use of the first vehicle as a private car or a taxi.” (See at least Ramasamy ¶ 46, which discloses that “the lane assignment server 482 may access lane information indicating lanes having differing speed limits or lane restrictions, such as high-occupancy vehicle lanes, emergency vehicle only lanes, bus or taxi-only lanes, etc.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by determining a priority level of a vehicle based on the function of the vehicle as taught by Ramasamy, because “In some examples, emergency vehicles, such as police or fire vehicles or ambulances, may travel on a road while responding to a distress call… Such information may be employed to assign the emergency vehicle to a lane of travel, and to assign other vehicles to other lanes on the road instead of assigning the emergency vehicle to varying lanes as it travels through traffic.” Additionally, it may be necessary to consider whether certain lanes have “differing speed limits or lane restrictions, such as high-occupancy vehicle lanes, emergency vehicle only lanes, bus or taxi-only lanes, etc.” (See at least Ramasamy ¶¶ 38 and 46.)
Regarding claim 9:
Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” and Ramasamy further discloses “sending a function update application message to the management device, wherein the function update application message is used to instruct the management device to update the function of the first vehicle to an updated function, and wherein the function update application message comprises the updated function.” (See at least Ramasamy ¶¶ 12, 24, and 29, which disclose that the system “maintains records associated with vehicles travelling on the road 400 managed by the lane assignment system 480. The vehicle records comprise a vehicle identifier (“ID”), a vehicle type, a vehicle priority generally (such as a police car) or for a specific trip, a vehicle driving mode, a location, and a direction of travel.” These paragraphs also disclose that these records can be updated when new information is received, and that “an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by updating the vehicle function information as taught by Ramasamy, because this information is continually used by the system “to assign a vehicle to a lane on a road managed by the lane assignment system.” (See at least Ramasamy ¶ 24.)
Regarding claim 12:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” and Ramasamy further discloses the following limitations:
“wherein using the road resource according to the right-of-way level of the first vehicle comprises: receiving a road use priority notification message sent by the management device, wherein the road use priority notification message indicates that the management device allows a second vehicle to have a higher priority of using a road than the first vehicle.” (See at least Ramasamy ¶ 54, which discloses the following scenario: “As the police vehicle enters the highway, it is several miles from the accident, and the lane assignment system 480, based on vehicle information received from the police vehicle, including its destination, and the lane information for the highway, which indicates four traffic lanes, assigns the police vehicle to a high priority for all lanes of traffic, but assigns the police vehicle to the left-most lane of traffic. In addition, the lane assignment system 480 transmits a message to all non-emergency vehicles on the highway between the police vehicle and the accident setting a ‘no priority’ for each vehicle for the left-most lane.” The “police vehicle” reads on the “second vehicle,” and any of the “non-emergency vehicles” would read on the “first vehicle.”)
“and preferentially meeting use of the road by the second vehicle.” (See at least Ramasamy ¶ 54, which discloses that “the lane assignment system 480 transmits a message to all non-emergency vehicles on the highway between the police vehicle and the accident setting a ‘no priority’ for each vehicle for the left-most lane. Vehicles receiving such a message may automatically assign themselves to a new lane or may transmit a message to the lane assignment system 480 requesting a new lane assignment, at which time, the lane assignment system 480 executes an example method according to this disclosure to assign the requesting vehicles to new lanes of travel.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by communicating priority messages to the vehicles to assign lanes to them as taught by Ramasamy, because as an example, “a vehicle travelling on a multi-lane road, may be granted a high priority for a left-hand lane due to its route not requiring any exits or turns, but a low priority for a right-hand lane so that it does not interfere with vehicles that are entering or exiting the roadway.” (See at least Ramasamy ¶ 27.)
Regarding claim 13:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” and Ramasamy further discloses the following limitations:
“wherein using the road resource according to the right-of-way level of the first vehicle comprises: when a road to be used by the first vehicle is being used by a second vehicle, and there is a conflict between the first vehicle and the second vehicle over use of the road, obtaining, by the first vehicle, a right-of-way level of the second vehicle.” (See at least Ramasamy ¶ 12, which discloses the following scenario: “While driving along the curvy section of road, the user's vehicle receives information about an emergency vehicle having a high priority approaching from behind the vehicle. The user's vehicle determines that its priority is lower than the emergency vehicle's priority and assigns a new lane to itself.” The “user’s vehicle” and the “emergency vehicle” read on the claimed “first vehicle” and “second vehicle,” respectively.)
“when the right-of-way level of the second vehicle is higher than the right-of-way level of the first vehicle, preferentially meeting use of the road by the second vehicle.” (See at least Ramasamy ¶ 12, which discloses that “The user's vehicle determines that its priority is lower than the emergency vehicle's priority and assigns a new lane to itself and provides an indication to the user to either engage an autonomous driving mode or to manually change to the newly-assigned lane.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by allowing the vehicles in the system to be in communication with each other regarding their priority levels as taught by Ramasamy, because “Such a process may cause most or all of the vehicles having the same priority level to migrate to a single lane, which may allow for more efficient use of the lane, and potentially to avoid vehicles operating at a different priority level interfering with each other.” (See at least Ramasamy ¶ 66.)
Regarding claim 14:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” and Ramasamy further discloses the following limitations:
“sending a right-of-way notification message to another traffic participating entity in the ITS, or sending the right-of-way notification message to the another traffic participating entity in the ITS after receiving a right-of-way query message sent by the another traffic participating entity, wherein the right-of-way notification message comprises the right-of-way level of the first vehicle.” (See at least Ramasamy ¶ 12, which discloses that “As the car navigates along the road, it monitors its own status, e.g., the driving mode or the status of its brakes or tires, and receives information from other vehicles on the road, such as via vehicle-to-vehicle (‘V2V’), vehicle-to-infrastructure (‘V2I’), or vehicle-to-vehicle-by-LTE (‘V2X’) communication. Based on the user's vehicle's status, the status of other vehicles in the vicinity or that are approaching, user input, and/or other information, the user's vehicle determines its priority for travel along the road and assigns itself, or is assigned by another vehicle or device, to one of the lanes on the road based on its priority and the available lanes... the user's vehicle receives information about an emergency vehicle having a high priority approaching from behind the vehicle. The user's vehicle determines that its priority is lower than the emergency vehicle's priority and assigns a new lane to itself.”)
Note that under the BRI of claim 14, consistent with the specification, the first two method steps are treated as alternative limitations. The applicant has elected to use the grammatical conjunction “or” between the limitations, and therefore, the BRI covers a scenario where only one of the two limitations applies. Accordingly, while only the limitation of “sending a right-of-way notification message to another traffic participating entity in the ITS” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by allowing the vehicles in the system to be in communication with each other regarding their priority levels as taught by Ramasamy, because “Such a process may cause most or all of the vehicles having the same priority level to migrate to a single lane, which may allow for more efficient use of the lane, and potentially to avoid vehicles operating at a different priority level interfering with each other.” (See at least Ramasamy ¶ 66.)
Regarding claim 15:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” and Ramasamy further discloses the following limitations:
“wherein using the road resource according to the right-of-way level of the first vehicle comprises: obtaining a mapping relationship, wherein the mapping relationship is static or dynamically changes.” (See at least Ramasamy ¶¶ 29 and 50, which disclose a method to “dynamically assign vehicles to lanes based on existing traffic conditions and the priorities of vehicles travelling on the road.” These paragraphs also disclose that “factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode.” This demonstrates that there is an equivalent to the claimed “mapping relationship” which is used to determine the priority level.)
“determining the available-road set of the first vehicle according to the mapping relationship and the right-of-way level of the first vehicle; and using a road in the available-road set.” (See at least Ramasamy ¶¶ 2 and 29, which disclose that the “method includes accessing vehicle information of at least one vehicle, the vehicle information including a priority level of a plurality of priority levels associated with each of the at least one vehicle; accessing lane information associated with a road, the lane information comprising information corresponding to at least two lanes of travel in a direction; and assigning at least one of the at least one vehicle to a lane of travel on the road based at least in part on the vehicle information and the lane information.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by dynamically assigning vehicles to lanes based on their determined priority levels in the way described by Ramasamy, because “Such a process may cause most or all of the vehicles having the same priority level to migrate to a single lane, which may allow for more efficient use of the lane, and potentially to avoid vehicles operating at a different priority level interfering with each other.” (See at least Ramasamy ¶ 66.)
Regarding claim 17:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 14,” and Ramasamy further discloses “wherein the another traffic participating entity in the ITS comprises: a second vehicle, the management device, or a roadside infrastructure in the ITS.” (See at least Ramasamy ¶ 12, which discloses that “As the car navigates along the road, it monitors its own status, e.g., the driving mode or the status of its brakes or tires, and receives information from other vehicles on the road, such as via vehicle-to-vehicle (‘V2V’), vehicle-to-infrastructure (‘V2I’), or vehicle-to-vehicle-by-LTE (‘V2X’) communication.” Therefore, the first vehicle is capable of communicating with a second vehicle participating in the system as recited in the claim limitation.)
	Note that under the BRI of claim 17, consistent with the specification, the phrase “wherein the another traffic participating entity in the ITS comprises: a second vehicle, the management device, or a roadside infrastructure in the ITS” is interpreted as three alternative limitations. The applicant has elected to use the grammatical conjunction “or” between the limitations, and therefore, the BRI covers the scenario where only one of the three limitations applies. For example, the “another traffic participating entity” could solely be a “second vehicle.” Accordingly, while only one of the three limitations of claim 17 has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Kan by allowing the vehicles in the system to be in communication with each other regarding their priority levels as taught by Ramasamy, because “Such a process may cause most or all of the vehicles having the same priority level to migrate to a single lane, which may allow for more efficient use of the lane, and potentially to avoid vehicles operating at a different priority level interfering with each other.” (See at least Ramasamy ¶ 66.)
Regarding claim 18:
Witt discloses the following limitations:
“A management device in an Intelligent Transportation System (ITS), comprising: at least one processor; and a memory, storing instructions for execution by the at least one processor, to perform operations.” (See at least Witt ¶¶ 44-47 and 62-65, which disclose that a “central controller 104 may comprise a processor 104a and a memory 104b. The memory 104b may comprise information defining the traffic management policy being enacted by the system 100. The processor 104a may apply the characteristics of each of the vehicles 2 to the policy in order to determine priorities of each of the vehicles 2.”)
“wherein the ITS includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least Witt ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” and the “central controller” read on the “ITS” and the “management device” recited in the claim limitation, respectively.)
“wherein the right-of-way level of the first vehicle comprises a right-of-way level that the management device allows the first vehicle to use in the ITS.” (See at least Witt ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and wherein the right-of-way level of the first vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least Witt ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“scheduling a road resource from the one or more road resources for the first vehicle according to the right-of-way level of the first vehicle.” (See at least Witt ¶¶ 52-53, 64, and FIG. 2, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.” For example, “the system 100 may communicate the determined priorities to one or more traffic signals 112 provided within the road network 106.” FIG. 2 illustrates the junction consisting of intersecting roads.)
“and sending, by the management device to the first vehicle, the road resource to be used by the first vehicle.” (See at least Witt -¶¶ 15-18 and 57, which disclose that a vehicle in the system contains a “communication device” which is “configured to receive a priority of the vehicle from the vehicle prioritization system.” These paragraphs also disclose that when a “lower priority vehicle 2 receives the communication indicating that it has lower priority than another vehicle 2 at the junction, the vehicle 2 may be controlled, e.g. autonomously controlled, to give right of way to the vehicle 2 with higher priority. The lower priority vehicle 2 may communicate to the vehicle 2 with higher priority that it is giving right of way to the higher priority vehicle 2.”)
The following limitations are not specifically disclosed by Witt, but are taught by Ramasamy:
The use of a right-of-way level. (See at least Ramasamy ¶ 26, which discloses using “different levels of priority. For example, two priority levels may be used—a high priority and a low priority—though in other examples three or more priority levels may be used. In some examples, a “no priority” level may be used. Such a priority level may be used to exclude access to a particular lane or road for a particular vehicle.”)
“determining, by the management device, a function of a first vehicle, wherein the function of the first vehicle comprises one or more of an emergency function of the first vehicle, a public function of the first vehicle, or a dedicated function of the first vehicle.” (See at least Ramasamy ¶¶ 14 and 29, which disclose that “an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance.”)
“obtaining, by the management device, a mapping relationship, wherein the mapping relationship indicates a corresponding right-of-way level of the first vehicle with respect to the function of the first vehicle, and the mapping relationship dynamically changes based on real-time information in the ITS.” (See at least Ramasamy ¶ 29 and 50, which discloses that certain “factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode.” Further, “In some examples, the lane assignment system 480 may not maintain pre-assigned specific driving modes to lanes, but instead, may dynamically assign vehicles to lanes based on existing traffic conditions and the priorities of vehicles travelling on the road.” This demonstrates that there is an equivalent to the claimed dynamic “mapping relationship” which is used to determine the priority level based on the function of the vehicle. The relationship could be as simple as assigning any vehicles with an emergency function a high priority, or the relationship could become more complicated by considering other factors in addition to the vehicle function.)
“determining, by the management device, a right-of-way level of the first vehicle according to the function of the first vehicle and the mapping relationship.” (See at least Ramasamy ¶¶ 2 and 29, which disclose that certain “factors, such as those discussed above, may be employed to determine a priority as well. These other factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode. Some factors may affect a priority more or less depending on various conditions.”)
Note that under the broadest reasonable interpretation (BRI) of claim 18, consistent with the specification, the limitation that “the function of the first vehicle comprises one or more of an emergency function of the first vehicle, a public function of the first vehicle, or a dedicated function of the first vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “emergency function” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt by determining a priority level of a vehicle based on the function of the vehicle as taught by Ramasamy, because “In some examples, emergency vehicles, such as police or fire vehicles or ambulances, may travel on a road while responding to a distress call… Such information may be employed to assign the emergency vehicle to a lane of travel, and to assign other vehicles to other lanes on the road instead of assigning the emergency vehicle to varying lanes as it travels through traffic.” (See at least Ramasamy ¶ 38.)
The combination of Witt and Ramasamy does not specifically disclose scheduling the road resource “by: receiving time constraint information in the one or more road resources for the first vehicle, wherein the time constraint information comprises a time coordinate sequence of the first vehicle corresponding the one or more road resources; and determining an available road-set of the first vehicle based on the time coordinate sequence of the first vehicle and the one or more road resources.” However, Kan does teach these limitations. (See at least Kan ¶ 7: “the method comprising: receiving, at the processor, trip data comprising at least in part a start waypoint, a start time interval, an end waypoint, and an end time interval, the start and end waypoints each comprising at least a geographic location; receiving, at the processor, one or more driver hours-of-service rules, wherein the driver hours-of-service rules represent one or more constraints on a schedule of driving activities… generating, with the processor, one or more route plans based at least in part on the received trip data, each route plan comprising one or more route segments, each route segment comprising at least in part a route segment start location and a route segment end location, wherein the one or more route segments comprise a path, at least, connecting the start waypoint to the end waypoint; generating, with the processor, one or more trip schedules for each generated route plan, each trip schedule comprising at least in part one or more driving segments, each driving segment corresponding to a driving activity and comprising a driving segment start time and a driving segment end time.” The “constraints on a schedule of driving activities” read on the claimed “time constraint information,” and the string of segments with their associated start times and end times read on the claimed “time coordinate sequence.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Witt in combination with Ramasamy by constructing the route plan based on time constraint information as taught by Kan, because “Currently drivers may rely on pen-and-paper calculations to plan routes that are compliant with hours-of-service regulations. They may use rule of thumb approaches to estimate when to plan breaks or make stop-overs. Existing computerized route planning tools generate route maps between destinations, and may incorporate constraints on the start time or the arrival time, but do not address the full set of constraints imposed by hours-of-service rules, or other driver objectives.” The teaching of Kan serves to alleviate these issues. (See at least Kan ¶ 5.)
Regarding claim 19:
Witt discloses the following limitations:
“A vehicle, comprising: at least one processor; and a memory, storing instructions for execution by the at least one processor to perform operations comprising: receiving a right-of-way instruction message sent by a management device.” (See at least Witt ¶¶ 44-47, 52, and 62-65, which disclose that the “vehicle 2 may further comprise a processor 8 and policy memory 10,” and that the “infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles.”)
“wherein an Intelligent Transportation System (ITS) includes the management device, a plurality of road resources, and a plurality of vehicles driving on the plurality of road resources.” (See at least Witt ¶¶ 39 and 44, which disclose that the traffic system includes a central controller for executing the traffic management policy, several roads that are part of the road network, and several vehicles traveling on the roads. The “system” and the “central controller” read on the “ITS” and the “management device” recited in the claim limitation, respectively.)
“wherein the right-of-way instruction message comprises a right-of-way level of the vehicle.” (See at least Witt ¶¶ 42-47, 52, 62, and 65, which disclose that the “system 100 may apply the information relating to vehicle characteristics to a traffic management policy, as described below, in order to determine priorities of each of the vehicles,” and that the “infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles.”)
“and wherein the right-of-way level of the vehicle corresponds to one or more road resources in the plurality of road resources.” (See at least Witt ¶¶ 52 and 64, which disclose that “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“and using a road resource from the one or more road resources that is scheduled by the management device according to the right-of-way level of the vehicle.” (See at least Witt ¶¶ 52 and 64: “The infrastructure 108 may communicate the determined priority, or overall priority to each of the vehicles 2.” Further, “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles.”)
“wherein the road resource from the one or more road resources is scheduled.” (See at least Witt ¶¶ 52-53, which disclose that “The system 100 may control the operation of the traffic signals 112 provided at a junction in order to prioritize the movement of vehicles 2 having a higher priority over vehicles 2 having a lower priority.”)
The following limitations are not specifically disclosed by Witt, but are taught by Ramasamy:
The use of a right-of-way level. (See at least Ramasamy ¶ 26, which discloses using “different levels of priority. For example, two priority levels may be used—a high priority and a low priority—though in other examples three or more priority levels may be used. In some examples, a “no priority” level may be used. Such a priority level may be used to exclude access to a particular lane or road for a particular vehicle.”)
wherein the right-of-way level of the vehicle is determined by the management device according to a function of the vehicle and a mapping relationship.” (See at least Ramasamy ¶¶ 2 and 29, which disclose “accessing vehicle information of at least one vehicle, the vehicle information including a priority level of a plurality of priority levels associated with each of the at least one vehicle; accessing lane information associated with a road, the lane information comprising information corresponding to at least two lanes of travel in a direction; and assigning at least one of the at least one vehicle to a lane of travel on the road based at least in part on the vehicle information and the lane information.” These paragraphs also disclose that certain “factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors.” This demonstrates that there is an equivalent to the claimed “mapping relationship” which is used to determine the priority level based on the function of the vehicle.)
“and wherein the function of the vehicle comprises one or more of an emergency function of the vehicle, a public function of the vehicle, or a dedicated function of the vehicle.” (See at least Ramasamy ¶¶ 14 and 29, which disclose that “an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance.”)
“and the mapping relationship indicates a corresponding right-of-way level of the vehicle with respect to the function of the vehicle.” (See at least Ramasamy ¶ 29, which discloses that certain “factors may be entirely determinative of a priority, or may simply weigh towards a particular priority level. For example, an ‘emergency’ mode may indicate a vehicle that is operating in response to an emergency condition, such as a fire truck, a police car, or an ambulance. The emergency mode may, on its own, establish a high priority level for a vehicle, or it may be used in conjunction with another factors, such as a driving mode.” This demonstrates that there is an equivalent to the claimed “mapping relationship” which is used to determine the priority level based on the function of the vehicle. The relationship could be as simple as assigning any vehicles with an emergency function a high priority, or the relationship could become more complicated by considering other factors in addition to the vehicle function.)
Note that under the broadest reasonable interpretation (BRI) of claim 19, consistent with the specification, the limitation that “the function of the vehicle comprises one or more of an emergency function of the vehicle, a public function of the vehicle, or a dedicated function of the vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “emergency function” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt by determining a priority level of a vehicle based on the function of the vehicle as taught by Ramasamy, because “In some examples, emergency vehicles, such as police or fire vehicles or ambulances, may travel on a road while responding to a distress call… Such information may be employed to assign the emergency vehicle to a lane of travel, and to assign other vehicles to other lanes on the road instead of assigning the emergency vehicle to varying lanes as it travels through traffic.” (See at least Ramasamy ¶ 38.)
The combination of Witt and Ramasamy does not specifically disclose that the road resource “is scheduled by: sending, by the management device, time constraint information in the one or more road resources for the first vehicle, wherein the time constraint information comprises a time coordinate sequence of the first vehicle corresponding the one or more road resources; and receiving, from the management device, an available road-set of the first vehicle determined based on the time coordinate sequence of the first vehicle and the one or more road resources.” However, Kan does teach these limitations. (See at least Kan ¶¶ 7 and 98: “the method comprising: receiving, at the processor, trip data comprising at least in part a start waypoint, a start time interval, an end waypoint, and an end time interval, the start and end waypoints each comprising at least a geographic location; receiving, at the processor, one or more driver hours-of-service rules, wherein the driver hours-of-service rules represent one or more constraints on a schedule of driving activities… generating, with the processor, one or more route plans based at least in part on the received trip data, each route plan comprising one or more route segments, each route segment comprising at least in part a route segment start location and a route segment end location, wherein the one or more route segments comprise a path, at least, connecting the start waypoint to the end waypoint; generating, with the processor, one or more trip schedules for each generated route plan, each trip schedule comprising at least in part one or more driving segments, each driving segment corresponding to a driving activity and comprising a driving segment start time and a driving segment end time.” Further, “The driver may be provided the trip schedule in any useable form and via any useful medium—including (without limitation) in electronic or hard copy formats, transmitted across one or more computer networks (including, without limitation, an extranet, internet, and/or the Internet), provided in electronic format as part of hardware assigned to the driver whether attached to or embedded in a vehicle or not.” The “constraints on a schedule of driving activities” read on the claimed “time constraint information,” and the string of segments with their associated start times and end times read on the claimed “time coordinate sequence.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system disclosed by Witt in combination with Ramasamy by constructing the route plan based on time constraint information as taught by Kan, because “Currently drivers may rely on pen-and-paper calculations to plan routes that are compliant with hours-of-service regulations. They may use rule of thumb approaches to estimate when to plan breaks or make stop-overs. Existing computerized route planning tools generate route maps between destinations, and may incorporate constraints on the start time or the arrival time, but do not address the full set of constraints imposed by hours-of-service rules, or other driver objectives.” The teaching of Kan serves to alleviate these issues. (See at least Kan ¶ 5.)
	Regarding claim 20:
Witt in combination with Ramasamy and Kan discloses the “method according to claim 1,” and Witt in combination with Ramasamy further discloses “determining a first road… a second road… and a third road from the one or more road resources based on the… right-of-way level of the first vehicle.” (See at least Witt ¶¶ 38, 64, and FIG. 1: “the movement of the vehicle 2 through a junction or traffic system may be controlled, according to the priorities of the vehicles 2.” Further, “The road network 106 covered by the system 100 may be any sized road network 106, for example, the road network 106 may comprise a single road junction, or the road network 106 may comprise a plurality of junctions, and roads forming a town, city or national road network.” As explained regarding claim 1, Ramasamy ¶ 26 teaches the use of a right-of-way level.)
The following limitations are not specifically disclosed by the combination of Witt and Ramasamy, but are taught by Kan:
“wherein the time coordinate sequence of the first vehicle comprises a first timepoint for a start point of the first vehicle, a second timepoint for a destination of the first, and a third timepoint for a location that the first vehicle is to pass through.” (See at least Kan ¶ 65 and FIGS. 3A-3C: “The multiple views of FIG. 3 illustrate how a single trip may be divided into a set of distinct routes (in this case three routes) wherein each route comprises different sets of route segments. FIGS. 3A, 3B, and 3C each illustrate the same driving trip—namely the trip from 1919 Green Street (start waypoint) to 3401 Market Street (end waypoint) in Philadelphia, Pa., USA—with each figure illustrating a different route for completing the trip.” For example, in Table 4 and corresponding FIG. 3B reproduced below, the Segment Arrival Interval for Segment 1 would correspond to the claimed “first timepoint,” the Segment Departure Interval for Segment 5 would correspond to the claimed “second timepoint,” and any of the Segment Arrival Intervals or Segment Departure Intervals for any of Segments 2-4 would read on the claimed “third timepoint.”)

    PNG
    media_image1.png
    257
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    539
    media_image2.png
    Greyscale

“wherein the method further comprises: determining a first road from the one or more road resources based on the first timepoint… a second road from the one or more road resources based on the second timepoint… and a third road from the one or more road resources based on the third timepoint… and determining the available-road set that comprises a path that starts from the first road, passes through the third road, and ends with the second road.” (See at least Kan ¶¶ 7, 65, and FIGS. 3A-3C: As shown in Table 4 and corresponding FIG. 3B reproduced above, Segment 1 and Segment 5 correspond to the claimed “first road” and “second road,” respectively, and any of Segments 2-4 could correspond to the claimed “third road.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system disclosed by Witt in combination with Ramasamy by constructing the route plan with timepoints for the route segments based on time constraint information as taught by Kan, because the use of the route segments and timepoints allows for the alternative route plan options to be given a score and compared with each other. (See at least Kan ¶¶ 65 and 97.)
Claims 3-4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Witt in combination with Ramasamy and Kan as applied to claims 1-2 and 6 above, and further in view of Tonguz et al. (US-2014/0278029-A1), hereinafter Tonguz.
Regarding claim 3:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 2,” and Ramasamy further suggests the limitations listed below (see at least Ramasamy ¶¶ 36-38). However, Tonguz more explicitly teaches these limitations:
“before the sending a right-of-way instruction message to the first vehicle, further comprising: receiving a right-of-way application message sent by the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “receiving a priority-request message from a priority vehicle.” The “priority-request message” reads on the “right-of-way application message” and the “priority vehicle” reads on the “first vehicle” in the claim limitation.)
“wherein the right-of-way application message is used to apply for the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Ramasamy and Kan by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
	Regarding claim 4:
Witt in combination with Ramasamy, Kan, and Tonguz discloses the “method according to claim 3,” and Witt further discloses “wherein determining the right-of-way level of the first vehicle according to function information of the first vehicle comprises: determining, according to the function information, a right-of-way level that matches the function information.” (See at least Witt ¶¶ 42-47 and 62, which disclose that the “system 100 may apply the information relating to vehicle characteristics to a traffic management policy, as described below, in order to determine priorities of each of the vehicles.”)
The limitations listed below are not specifically disclosed by Witt, but are suggested by Ramasamy (see at least Ramasamy ¶¶ 36-38). However, Tonguz more explicitly teaches these limitations:
“wherein the right-of-way application message comprises a right-of-way level for which the first vehicle applies.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message.”)
“and is used to request to use the right-of-way level for which the first vehicle applies as the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose “retrieving a priority level from the priority-request message,” and the option of “transmitting a priority-granted message to the priority vehicle.”)
“and when there is an intersection set between the matched right-of-way level and the right-of-way level for which the first vehicle applies, using a right-of-way level in the intersection set as the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 4-7, 21, 49-50, 55-60, and 82-83, which disclose that “the DTC system may transmit a priority-granted message to the priority vehicle” in response to the “priority-request message from the priority vehicle.” The “priority” reads on the “right-of-way level,” and the scenario in which the requested priority is granted reads on there being “an intersection set between the matched right-of-way level and the right-of-way level for which the first vehicle applies.”)
Note that under the BRI of claim 4, consistent with the specification, the final two method steps are treated as alternative limitations. The applicant has elected to use the phrase “or otherwise” between the limitations, and therefore, the BRI covers a scenario where only one of the two limitations applies. Accordingly, while only one of the last two limitations of claim 4 has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Ramasamy and Kan by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
Regarding claim 8:
Witt in combination with Ramasamy, Kan, and Tonguz discloses the “method according to claim 7,” and Ramasamy further suggests the limitations listed below (see at least Ramasamy ¶¶ 36-38). However, Tonguz more explicitly discloses these limitations:
“sending a right-of-way application message to the management device, wherein the right-of-way application message is used to apply for the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 5, 21, 49-50, and 55-60, which disclose “receiving a priority-request message from a priority vehicle” and “retrieving a priority level from the priority-request message.” The “priority-request message” reads on the “right-of-way application message” and the “priority vehicle” reads on the “first vehicle” in the claim limitation.) 
“wherein the right-of-way application message comprises a right-of-way level for which the first vehicle applies.” (See at least Tonguz ¶¶ 5, 21, 49-50, and 55-60, which disclose “retrieving a priority level from the priority-request message” sent by a “priority vehicle.” The “priority vehicle” reads on the “first vehicle,” and the “priority level” reads on the “right-of-way level.”)
“and is used to request to use the right-of-way level for which the first vehicle applies as the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 5, 21, 49-50, and 55-60, which disclose “retrieving a priority level from the priority-request message,” and the option of “transmitting a priority-granted message to the priority vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Ramasamy and Kan by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
Regarding claim 11:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” and Ramasamy further suggests sending a priority application message to a management device (see at least Ramasamy ¶¶ 36-38). However, Tonguz more explicitly discloses the following limitations:
“wherein using the road resource according to the right-of-way level of the first vehicle comprises: when a road to be used by the first vehicle is being used by a second vehicle, and there is a conflict between the first vehicle and the second vehicle over use of the road, sending a road use priority application message to the management device or the second vehicle.” (See at least Tonguz ¶ 4, which discloses a method which “is executed in a dynamic traffic control system and comprises… to establish a dynamic traffic control plan for avoiding a travel-priority conflict in the potential travel-priority conflict zone; coordinating with the first component of the dynamic traffic control system via said communicating to elect a dynamic traffic controller as a temporary coordinator vehicle responsible for temporarily coordinating the dynamic traffic control plan; receiving a priority-request message from a priority vehicle; and transmitting a priority-granted message to the priority vehicle.” The “priority-request message” reads on the claimed “priority application message,” the “priority vehicle” reads on the claimed “first vehicle,” and the “dynamic traffic controller” reads on the claimed “management device.”)
“wherein the road use priority application message sent to the second vehicle comprises the right-of-way level of the first vehicle.” (See at least Tonguz ¶¶ 30, 50, and 55, which disclose that the vehicles in the system are equipped for “passively listening to any VTL messages broadcasted by DTC systems of other vehicles proximate to the intersection,” and that the “Priority-request messages and priority-granted messages may… contain an indication of the priority level of the priority vehicle (e.g., emergency priority status, public transit priority status, funeral procession priority status, etc.).”)
“receiving a road use priority examination message sent by the management device or the second vehicle.” (See at least Tonguz ¶¶ 4 and 55-56, which disclose that the “dynamic traffic controller” can respond to the “priority-request message” with a “priority-granted message.”)
“wherein if the right-of-way level of the first vehicle is higher than a right-of-way level of the second vehicle, the road use priority examination message indicates that the first vehicle has the higher priority of using the road than the second vehicle; or otherwise, the road use priority examination message indicates that the first vehicle is rejected to have the higher priority of using the road than the second vehicle.” (See at least Tonguz ¶¶ 4 and 55-56, which disclose that the “dynamic traffic controller” can respond to the “priority-request message” with a “priority-granted message.” This would read on giving the first vehicle higher priority than the second vehicle as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the final two method steps are treated as alternative limitations. The applicant has elected to use the phrase “or otherwise” between the limitations, and therefore, the BRI covers a scenario where only one of the two limitations applies. Accordingly, while only the first of the last two limitations of claim 11 has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Ramasamy and Kan by having the vehicles send priority application messages as taught by Tonguz, because this helps in “resolving a potential vehicular travel-priority conflict by communicating with approaching vehicles so as to collect data relevant to an incipient conflict” (see at least Tonguz ¶ 21).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in combination with Ramasamy and Kan as applied to claim 6 above, and further in view of Varma et al. (US-2017/0358025-A1), hereinafter Varma.
Regarding claim 10:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” but does not specifically disclose the following limitations. However, Varma does teach these limitations:
“wherein the using a road resource that is scheduled by the management device according to the right-of-way level of the first vehicle comprises: sending a road use application message that comprises or space constraint information to the management device.” (See at least Varma ¶¶ 26, 36, 82-83, and FIGS. 1-4, which disclose that “a user 102 identifies a journey 104 that (s)he wishes to take and the conditions/constraints under which (s)he is to undertake the journey,” and that the “Central Computing Unit 108” receives the route requests and “origin and destination information.” The “Central Computing Unit 108” reads on the “management device,” the “route requests” read on the “road use application message,” and the “conditions/constraints” and the “origin and destination information” read on the “space constraint information” in the claim limitation.)
“receiving a road use allocation message that is sent by the management device and that comprises information about an allocated road.” (See at least Varma ¶¶ 82-83, which disclose that after the “Central Computing Unit 108” receives the route request, it sends an allocated route in response. This response with the allocated road reads on the “road use allocation message.”)
“wherein the allocated road matches the right-of-way level of the first vehicle and the space constraint information.” (See at least Varma ¶¶ 19, 26, 30, and 82-83, which disclose that the routes are created based on “traffic rights” that are provided with a bidding system, and that users can outbid other users to have “priority (right of way).” Further, the “Central Computing Unit 108” allocates routes based on the “conditions/constraints” and the “origin and destination information” that are provided to it. The “traffic rights” read on the recited “right-of-way level,” and the “conditions/constraints” and the “origin and destination information” read on the recited “space constraint information.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Ramasamy and Kan by including road use application and allocation messages as taught by Varma, because this improvement leads to a “reduction of traffic congestion” and minimization of road wear (see at least Varma Abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in combination with Ramasamy and Kan as applied to claim 6 above, and further in view of Frankiewicz et al. (EP-2858039-A1), hereinafter Frankiewicz.
Regarding claim 16:
	Witt in combination with Ramasamy and Kan discloses the “method according to claim 6,” but does not specifically disclose the following limitations. However, Frankiewicz does teach these limitations:
“wherein using the road resource according to the right-of-way level of the first vehicle comprises: receiving a right-of-way alarm message sent by another traffic participating entity in the ITS.” (See at least Frankiewicz ¶¶ 5 and 7, which disclose that “the vehicle side-system creates… an advance-inhibiting signal when the entrance permission token is not received.” The “vehicle side-system” reads on “another traffic participating entity,” based on the way it is defined in claim 17 to alternatively include “the management device.”)
“wherein the right-of-way alarm message is used to indicate that the used right-of-way level of the first vehicle does not match a road for which the first vehicle applies for use or a road that is being used by the first vehicle.” (See at least Frankiewicz ¶¶ 5 and 7, which disclose that the “advance-inhibiting signal” is generated “when the entrance permission token is not received.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle priority determination system disclosed by Witt in combination with Ramasamy and Kan by monitoring the admissibility of the vehicles as they enter the controlled road sections as taught by Frankiewicz, because this modification allows for safe, efficient, and smooth traffic flow (see at least Frankiewicz ¶ 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662